Jochems, J.
(dissenting): I feel impelled to disagree with the majority opinion upon the question of whether or not the remarks of the trial court made on the afternoon of the day the verdict was finally reached constituted prejudicial error.
The length of time the jury had been deliberating on the case is stated in the majority opinion. Considering the nature of the case, the jury had spent an unusually long time in endeavoring to reach a verdict and were apparently hopelessly divided when they were called in by the court on the Saturday afternoon on which the verdict was reached. The trial judge called the jury before him and then, as the record in this case shows, he stated in substance *567that he could not see why this jury could not determine the case as well as any other jury; that at least there was one witness from Washington, D. C., or a great distance; that the street talk was that this jury would not convict because a lot of other folks had been selling the “same kind of booze.”
It is true that the court followed this statement by telling the jury that it was not the policy of the law to let any outside influence interfere with the deliberations of the jury.
Our legislature, knowing the frailty of human nature and having in mind some of the weaknesses of the jury system, desiring to strengthen, safeguard and protect it, enacted R. S. 60-2911, which provides:
“When the case is finally submitted to the jury, they may decide in court, or retire for deliberation. If they retire, they must be kept together in some convenient place under charge of an officer until they agree upon a verdict, or be discharged by the court, subject to the discretion of the court to permit them to separate temporarily at night, and at their meals. The officer having them under his charge shall not suffer any communication to be made to them, or make any himself except to ask them if they are agreed upon their verdict, unless by order of the court; and he shall not before their verdict is rendered communicate to any person the state of their deliberations, or the verdict agreed upon.”
It also enacted R. S. 60-2912, which reads:
“If the jury are permitted to separate, either during the trial or after the case is submitted to them, they shall be admonished by the court that it is their duty not to converse with, or suffer themselves to be addressed by, any other person on any subject of the trial, and that it is their duty not to form or express an opinion thereon until the case is finally submitted to them, and that such admonition shall apply to every subsequent separation of the jury.”
The purpose of the foregoing sections is manifest. It is to prevent outside interference or influence in any way making contact with and contaminating the jury. Among other things it is to prevent “street talk” from • reaching the ears of the jurors.
It is elementary that in order to have a proper trial the jury must be held to a consideration of the case solely upon the evidence as admitted during the process of the trial and upon the law as given to it in the instructions of the court. They are not in any manner to be influenced by what may appear in the newspapers or by what people who are not witnesses may say concerning the case on trial. Every precaution should be taken during the course of the trial to so safeguard the proceedings that the jury in its deliberations will not in any way be influenced by extraneous matters.
This being the underlying policy of our law, the duty of the *568trial court to carry out this purpose and to assist the jury in reaching a fair and impartial verdict by keeping the jury free from outside influences becomes a sacred one.
The writer can sympathize with a trial judge who has gone through a tedious trial in a case of this nature and who is then confronted with the possibility that the trial may result in a “hung” jury. He can appreciate the anxiety of the trial judge that a verdict should be reached and the case decided one way or the other by the jury. At the same time, the duty of the trial judge is clear that he should not in any manner say or do anything which will drive the jury to a decision. They should be left to their own independent judgment and if that independent judgment of each and every individual juror results in a “hung” jury, then he must simply exercise proper patience and go about the business of trying the case over again in order that justice may be done to the parties concerned.
To my mind the statement of the trial judge brought a verdict from the jury which otherwise would never have agreed. It may well be that the very issue upon which this jury was divided was the question of whether or not this California Wine Elixir was in fact intoxicating..
The record shows that the state introduced a chemist who testified that the preparation contained 25 per cent alcohol and that it was intoxicating. On the other hand, the record also shows that the witness McIntyre, who appeared in behalf of defendants, was a consulting chemist for the California Medicinal Company, the makers of the. California Wine Elixir. It showed that he was a graduate chemist and had had nine years of experience as a chemist in the service of the United States government in connection with the administration of the pure-food laws; that he had been with this company since leaving the government service in 1924. This witness testified that the formula for the wine elixir was such that it was unfit for use as a beverage; that it was intended as a tonic; that the use of it in an excessive quantity would cause a normal person to become sick and nauseated and cause him to vomit; that it could not be used as a beverage by a normal human being. Here the jury had before it two well-qualified witnesses — one of whom said the preparation could be used as an intoxicating beverage and the other of whom took the opposite view.
What would be the natural effect upon a jury under this situation, where they had been divided as long as they had in this par*569ticular case, for the court to make a statement that “the street talk is that this jury will not convict because a lot of other folks have been selling the same kind of booze”?
The writer feels that the subsequent statements of the trial judge to the effect that the jury should not consider anything except the law and the evidence were unavailing to efface from the minds of the jurors the impression which must have been created by the remarks above noted. Nothing that the court could subsequently say could obliterate his original statement.
The trial judge occupies a high position. He presides over the trial. The jury has great respect for'him. They can be easily influenced by the slightest suggestion coming from the court, whether it be a nod of the head, a smile, a frown, or a spoken word. It is therefore imperative that the trial judge shall conduct himself with the utmost caution in order that the unusual power he possesses shall not be abused.
Juries are composed of human beings. They are drawn from the body of the county and therefore, notwithstanding assertions to the contrary made by some critics of the jury system, it necessarily follows that they ar.e composed of citizens of average intelligence. It is going too far to assume that they are so dumb that improper statements made in their presence do not make any impression on their minds and therefore cannot be prejudicial. On the other hand, it is entirely too much to assume that if an improper statement has been made in their presence and they are told to disregard it, they are so highly intelligent as to be able to proceed with their deliberations and erase such statements entirely from their minds and not be influenced by them. Jurors are not skilled lawyers or judges. They cannot be expected to make the fine distinctions required to shut out from their minds prejudicial or improper statements and thus be exact and impartial judges of their fellow men. Even a judge who has been trained in the law and who knows its niceties and refinements oftentimes finds difficulty in staying within the record and basing his decision solely thereupon, uninfluenced and unprejudiced by some bit of information or knowledge which he may have,obtained about the case which does not appear in the record. In the language of one of the columnists of the day, it is well to remember that “we’re all human at that.”
While I know the learned judge in this case is the very soul of honor and did not intend to prejudice the jury nor in any manner *570improperly influence it, yet I feel that prejudice to the rights of the defendants necessarily resulted from the statements made.
As to the other specifications of error urged by the appellants, I concur in the majority opinion, but on this one specification I cannot do so. I feel that the statements of the court constituted prejudicial error and that the case should be reversed.